                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

VERTEX REFINING, NV, LLC,                    )
                                             )
                       Plaintiff,            )
                                             )
                v.                           )       No. 16 C 3498
                                             )
NATIONAL UNION FIRE INSURANCE,               )       Judge Rebecca R. Pallmeyer
COMPANY OF PITTSBURGH, P.A., and             )
ASSURANCE AGENCY, LTD.,                      )
                                             )
                       Defendants.           )

                            MEMORANDUM OPINION AND ORDER

         The facts of this case are laid out in the court’s memorandum opinion and order denying

Assurance’s motion for summary judgment. The court assumes the reader’s familiarity with those

facts.

         Plaintiff Vertex has proffered David L. Stegall as an expert witness.      Stegall is “an

insurance and risk management consultant specializing in the customs and practices of the

property and casualty insurance industry.” (Stegall Report, Exhibit B to Assurance’s Motion to

Bar [110], at 1.) He holds several “professional designations,” in addition to having “held an

insurance agent’s license in all 50 states.” (Id. at 2.) These designations include “Chartered

Property & Casualty Underwriter (CPCU), Associate in Risk Management (ARM), Associate in

Reinsurance (ARc), and Registered Professional Adjuster (RPA).”          (Id.)   Over the last few

decades, he has also “been an insurance agent, an insurance agency owner, an insurance

broker, an insurance company underwriter[,] and a managing general agent.”

         Stegall’s brief report presents two overarching opinions: (1) that Assurance was

authorized to “bind Vertex as a Lender’s Loss Payee by virtue of” the Certificate of Insurance

Clause contained in the underlying Policy; and (2) that Assurance did not meet the ordinary

standard of care in the insurance industry when it failed to notify the insurance company of

Vertex’s lender’s loss payee status. (Stegall Report, Exhibit B to Assurance’s Motion to Bar [110],

                                                    1
at 5, 8.) For the reasons described below, Mr. Stegall is barred from providing testimony on

ultimate legal issues in the case, but he is permitted to testify on the narrow issues of custom,

practice, and the insurance industry standard of care.

       Federal Rule of Evidence 702 and the framework laid out by the Supreme Court in Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) govern the admissibility of exert

testimony. Rule 702 permits

       [a] witness who is qualified as an expert by knowledge, skill, experience, training,
       or education [to] testify in the form of an opinion or otherwise if:
               (a)     the expert's scientific, technical, or other specialized knowledge will
               help the trier of fact to understand the evidence or to determine a fact in
               issue;
               (b)     the testimony is based on sufficient facts or data;
               (c)     the testimony is the product of reliable principles and methods; and
               (d)     the expert has reliably applied the principles and methods to the
               facts of the case.

FED. R. EVID. 702. Daubert explained that Rule 702 “assign[s] to the trial judge the task of

ensuring that an expert's testimony both rests on a reliable foundation and is relevant to the task

at hand.” 509 U.S. at 597. “To determine reliability, the court should consider the proposed

expert's full range of experience and training, as well as the methodology used to arrive a

particular conclusion.” United States v. Pansier, 576 F.3d 726, 737 (7th Cir. 2009).

       Expert witnesses may not provide legal conclusions on ultimate legal issues. Good

Shepherd Manor Found., Inc. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003) (affirming a

district court’s ruling “that expert testimony as to legal conclusions that will determine the outcome

of the case is inadmissible”). To the extent that Mr. Stegall’s report and proffered testimony draw

conclusions about Vertex’s status as a lender’s loss payee under the Policy, that testimony is

barred. BASF AG v. Great Am. Assur. Co., 522 F.3d 813, 818–19 (7th Cir. 2008) (“Under Illinois

law, the interpretation of an insurance policy is a question of law.”) Because the court has

resolved this question in favor of Vertex, however, at least at the summary judgment stage,

however, the issue is moot.



                                                      2
        Expert witnesses may testify to customary practices and standards of care in their

industries, so long as they meet the requirements of Rule 702 and Daubert. See Noffsinger v.

Valspar Corp., No. 09 C 916, 2012 WL 895496, at *7 (N.D. Ill. Mar. 15, 2012) (explaining that an

expert’s opinion “that defendants did not use reasonable care is not a bare legal conclusion; it is

an opinion of the standard of care in defendants' industry and his factual determination that they

failed to adhere to that standard”).    Assurance argues that Mr. Stegall fails to meet these

requirements because his opinions are formed through allegedly faulty methodology and are

unreliable. Specifically, Assurance contends that Mr. Stegall’s review of only four depositions—

all of Assurance employees—constitutes insufficient factual basis for his testimony.          Next,

Assurance claims that Mr. Stegall is not qualified to be an expert because he is not a licensed

insurance producer, rendering his testimony unreliable. More broadly, Assurance asserts that

“Mr. Stegall’s opinions are irrelevant because they fail to help the trier of fact to understand the

evidence or to determine a fact in issue.” (Assurance’s Motion to Bar [110], at 7 1 (capitalization

altered).)

        The court disagrees, and Mr. Stegall will not be barred from testifying at this stage of the

proceedings. Mr. Stegall is qualified as an expert. He has broad experience in the insurance

industry, ranging over several decades, and he holds multiple certifications and designations

within the insurance industry. See Scottsdale Ins. Co. v. City of Waukegan, 689 F. Supp. 2d

1018, 1022 (N.D. Ill. 2010) (holding that an expert who was “a Chartered Property Casualty

Underwriter, Registered Professional Liability Underwriter, Associate in Claims, Associate in

Reinsurance, and Construction Risk Insurance Specialist with an MBA in management and

finance [was] qualified by knowledge, skill, experience, training, and education” to provide expert

testimony on whether an incident was covered by an insurance policy). The fact that Mr. Stegall




        1
             Assurance did not paginate its brief, so the court refers to the pagination generated
by the CM/ECF system upon filing.

                                                     3
is not a licensed insurance producer does not trouble the court, especially given that Assurance

points to no legal support for this argument. To the extent that Assurance wishes to expose this

gap in Mr. Stegall’s resume, it is welcome to do so on cross-examination at trial. Nor does the

fact that Mr. Stegall reviewed just four depositions render his testimony unreliable, given the

narrow scope of his proffered opinions. In addition to the depositions of Assurance employees,

Stegall also reviewed the Amended Complaint, Assurance’s Answer, the Asset Purchase

Agreement, and the Assignment of Proceeds Agreement. (Exhibit B to Stegall Report, Exhibit B

to Assurance’s Motion to Bar [110], at 1.) Cf. Sommerfield v. City of Chicago, 254 F.R.D. 317,

320 (N.D. Ill. 2008) (striking an expert report, where the plaintiff’s expert relied entirely on the

Amended Complaint and summaries of eleven depositions created by the plaintiff’s attorney,

without reviewing any original deposition transcripts or any non-summarized depositions). The

narrow issues of custom, practice, and standard of care in the insurance industry, as they relate

to the addition of lender’s loss payees to insurance policies, should not require Mr. Stegall to

review depositions of officers and employees of Vertex and Omega. If Assurance wishes to point

out that Mr. Stegall did not review the deposition of the National Union underwriter, it is again

welcome to do so at trial. Finally, Mr. Stegall’s testimony regarding industry practices and

standards of care will assist the trier of fact in understanding whether Assurance’s policies for

adding lender’s loss payees, which Assurance did not follow, comport with industry standards.

       Assurance may raise these challenges with the court again before trial. Assurance’s

motion to bar [110, 114] is granted in part and denied in part, in accordance with this opinion.

                                              ENTER:




Dated: March 19, 2019                         _________________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge




                                                     4
